SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2012 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the Financial Statements for the seix-month period ended on December 31, 2011 and on December 31, 2010 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires: - 1 - IRSA Inversiones y Representaciones Sociedad Anónima Free translation of the Unaudited Financial Statements For the six-month periods beginning on July 1, 2011 and 2010 and ended December 31, 2011 and 2010 - 2 - IRSA Inversiones y Representaciones Sociedad Anónima and subsidiaries Free translation of the Unaudited Consolidated Financial Statements For the six-month periods beginning on July 1, 2011 and 2010 and ended December 31, 2011 and 2010 - 3 - Company: IRSA Inversiones y Representaciones Sociedad Anónima Corporate address: Bolívar 108 – Buenos Aires, Argentina Principal activity: Real estate investment and development Financial Statements as of December 31, 2011 Presented in comparative form with the previous fiscal year. Stated in thousands of pesos Fiscal year No. 69 beginning July 1st, 2011 DATE OF REGISTRATION WITH THE PUBLIC REGISTRY OF COMMERCE Of the By-laws: June 23, 1943 Of last amendment: February 12, 2008 Registration number with the Superintendence of Corporations: Duration of the Company: April 05, 2043 Controlling Company: Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Cresud S.A.C.I.F. y A.) Corporate Domicile: Moreno 877, Buenos Aires, Argentina Principal Activity: Agricultural, livestock and real estate investment Shareholding: 63.22% Information related to subsidiaries is shown in Note 1.a. CAPITAL COMPOSITION (Note 14 a. to the Basic Financial Statements) Type of share Authorized for Public Offer of Shares (*) In thousands of pesos Subscribed Paid in Common share, 1 vote each (*) Company not included in the Optional Statutory System of Public Offer of Compulsory Acquisition. - 4 - Unaudited Consolidated Balance Sheets as of December 31 and June 30, 2011 In thousands of pesos (Notes 1 and 2) Free translation from the original prepared in Spanish for publication in Argentina December 31, 2011 June 30,2011 December 31, 2011 June 30, 2011 ASSETS LIABILITIES CURRENT ASSETS CURRENT LIABILITIES Cash and banks (Note 4) Trade accounts payable (Note 11) Investments (Note 5) Customer advances (Note 12) Accounts receivable, net (Note 6) Short-term debt (Note 13) Other receivables (Note 7) Salaries and social security payable (Note 14) Inventories (Note 8) Taxes payable (Note 15) Total Current Assets Other liabilities (Note 16) Subtotal Current Liabilities Provisions (Note 17) Total Current Liabilities NON-CURRENT LIABILITIES Trade accounts payable (Note 11) 24 47 NON-CURRENT ASSETS Customer advances (Note 12) Accounts receivable, net (Note 6) Long-term debt (Note 13) Other receivables (Note 7) Taxes payable (Note 15) Inventories (Note 8) Other liabilities (Note 16) Investments (Note 5) Subtotal Non-Current Liabilities Fixed assets, net (Note 9) Provisions (Note 17) Intangible assets, net Total Non-Current Liabilities Subtotal Non-Current Assets Total Liabilities Negative goodwill, net (Note 10) ) ) Minority interest Total Non-Current Assets SHAREHOLDERS´ EQUITY Total Assets Total Liabilities and Shareholders´ Equity The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. . Alejandro G Elsztain Vice president II Acting as President - 5 - Unaudited Consolidated Statements of Income For the six-month periods beginning on July 1, 2011 and 2010 and ended December 31, 2011 and 2010 In thousands of pesos, except “earnings per share” (Notes 1 and 2) Free translation from the original prepared in Spanish for publication in Argentina December 31, 2011 December 31, 2010 Revenues Costs ) ) Gross profit Selling expenses ) ) Administrative expenses ) ) Subtotal ) ) Gain from recognition of inventories at net realizable value Net gain from retained interest in securitized receivables - Operating income (Note 3) Amortization of negative goodwill, net Financial results generated by assets: Interest income Foreign exchange gain Other holding results ) Subtotal Financial results generated by liabilities: Interest expense ) ) Foreign exchange loss ) ) Other financial expenses ) ) Subtotal ) ) Financial results, net (Note 18 a.) ) ) Gain on equity investees Other expenses, net (Note 18 b.) ) ) Income before taxes and minority interest Income tax and Minimum Presumed Income Tax (MPIT) ) ) Minority interest ) ) Net income for the period Earnings per share (Note 13 to the Unaudited Basic Financial Statements) Basic net income per share Diluted net income per share The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. . Alejandro G Elsztain Vice president II Acting as President - 6 - Unaudited Consolidated Statements of Cash Flows For the six-month periods beginning on July 1, 2011 and 2010 and ended December 31, 2011 and 2010 In thousands of pesos (Notes 1 and 2) Free translation from the original prepared in Spanish for publication in Argentina December 31, 2011 December 31, 2010 CHANGES IN CASH AND CASH EQUIVALENTS Cash and cash equivalents as of the beginning of the year Cash and cash equivalents as of the end of the period Net Increase in cash and cash equivalents CAUSES OF CHANGES IN CASH AND CASH EQUIVALENTS CASH FLOWS FROM OPERATING ACTIVITIES Net income for the period Adjustments to reconcile net income to cash flows from operating activities: Income tax and MPIT Gain on equity investees ) ) Amortization of negative goodwill, net ) ) Minority interest Gain from recognition of inventories at net realizable value ) ) Allowances and provisions Depreciation and amortization Accrued interest Financial results, net ) Long-term incentive program reserve (Note 23 to the Unaudited Basic Financial Statements) - Net carrying value of fixed assets sold ) Net loss from the derecognition of intangible assets ) - Gain from Inventory barter transactions - ) Net income from sales ofreal estate property ) - Additions of intangible assets ) - Changes in certain assets and liabilities net of non-cash transactions and effects of acquisitions: Increase in accounts receivable, net ) ) Decrease(Increase) in other receivables ) Decrease in inventories (Increase) in intangible assets, net - ) Increase in trade accounts payable (Decrease) in taxes payable, salaries and social security payable ) ) Increase in customer advances Decrease in other liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Net loans collections - 40 Advance payments for the acquisition of shares - ) Increase in current investments ) ) Share-holding increase in equity investees ) ) Increase in minority interest - Acquisition of undeveloped parcels of land ) ) Acquisition and improvements of fixed assets ) ) (Outflows) Inflows for the acquisition / sale of subsidiaries, net ) Collection of dividends Loans granted to related parties, net ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds (payments) in short-term and long-term debt, net ) Loans from related parties, net ) - Bank overdrafts, net Capital contribution by minority owners in related parties Proceeds from issuance of non-convertible notes, net of expenses - Interest paid ) ) Dividends paid ) ) Payments for the acquisition of shares in related companies ) ) Reimbursement of dividends - Proceeds from issuance of non-convertible notes, net of expenses - Payment of non convertible notes ) - Net cash (used in) generated by financing activities: ) NET INCREASE IN CASH AND CASH EQUIVALENTS The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. . Alejandro G Elsztain Vice president II Acting as President - 7 - Unaudited Consolidated Statements of Cash Flows (Continued) For the six-month periods beginning on July 1, 2011 and 2010 and ended December 31, 2011 and 2010 In thousands of pesos (Notes 1 and 2) Free translation from the original prepared in Spanish for publication in Argentina December 31, 2011 December 31,2010 Supplemental cash flow information Income tax paid Non-cash activities: Decrease in inventories through an increase in fixed assets - Issuance of Trust Exchangeable Certificates - Increase in non-current investments through a decrease in other liabilities - Increase in non-current investments through a decrease in other receivables - Increase in minority interest through a decrease in other liabilities - Decrease in inventories through an increase in customer advances - Decrease in inventories through a decrease in customer advances - Decrease in inventories through a decrease in trade accounts payable - Transfer of fixed assets to inventories - Decrease in other investments through an increase in inventories - Increase in inventories through a decrease in non-current investments - Cumulative translation adjustment of subsidiaries Transfer of undeveloped parcels of land to inventories - Increase in other receivables through an increase in taxes payable - Decrease in long-term debt through an increase in shareholders´equity 38 - Decrease in intangible assets, through a decrease in trade accounts payable - Decrease in other receivables - Decrease in account receivable, net - Decrease in non-current investments - Decrease in trade accounts payable ) - Decrease in other liabilities ) - Increase in fixed assets, net through an increase in long-term debt - Composition of cash and cash equivalents at the period end Cash and Banks Current investments Subtotal cash and banks and current investments Less: (items not considered cash and cash equivalents) Mutual funds Retained interest in securitized receivables - Stock shares Mortgage bonds issued by Banco Hipotecario S.A. Interest receivable Non-Convertible Notes Cresud S.A.C.I.F. y A. - Other investments 13 16 Cash and cash equivalents . Alejandro G Elsztain Vice president II Acting as President - 8 - Unaudited Consolidated Statements of Cash Flows (Continued) For the six-month periods beginning on July 1, 2011 and 2010 and ended December 31, 2011 and 2010 In thousands of pesos (Notes 1 and 2) Free translation from the original prepared in Spanish for publication in Argentina December 31, 2011 December 31, 2010 Sale/Acquisition of subsidiaries -Accounts receivable, net ) - Other receivables ) - Investments - - Fixed assets, net ) -Intangible assets, net ) - - Trade accounts payable ) - Customer advances - - Short-term and long-term debt - ) - Salaries and social security payable 49 ) - Taxes payable ) - Other liabilities 64 - Trade accounts payable - Net value of assets deconsolidated/acquired/sold not considered cash and cash equivalents. ) - Impairment and sale of investment - ) - Remaining investment - ) - Minority interest ) ) - Negative goodwill, net ) Net value of assets deconsolidated/acquired/sold ) - Seller financing - - Cash in advance ) Collection/Payment of cash from sale/acquisition of subsidiaries ) . Alejandro G Elsztain Vice president II Acting as President - 9 - Notes to the Unaudited Consolidated Financial Statements For the six-months periods beginning July 1, 2011 and 2010 and ended December 31, 2011 and 2010 In thousands of pesos Free translation from the original prepared in Spanish for publication in Argentina NOTE 1: BASIS OF CONSOLIDATION – CORPORATE CONTROL a. Basis of consolidation Financial Statements have been prepared in constant currency. The Company has consolidated its balance sheets at December 31, and June 30, 2011, statements of income and cash flows for the six-month periods ended December 31, 2011 and 2010 line by line with the financial statements of its subsidiaries, following the procedure established in Technical Resolution No. 21 of the Federación Argentina de Consejos Profesionales de Ciencias Económicas (“F.A.C.P.C.E.”) and approved by the Consejo Profesional de Ciencias Económicas de la Ciudad Autónoma de Buenos Aires and by the National Securities Commission. All significant intercompany balances and transactions have been eliminated in consolidation. The Unaudited Consolidated Financial Statements include the assets, liabilities and results of operations of the following controlled subsidiaries: December 31, 2011 June 30, 2011 December 31, 2011 June 30, 2011 COMPANIES DIRECT AND INDIRECT % OF CAPITAL DIRECT AND INDIRECT % OF VOTING SHARES Ritelco S.A. Palermo Invest S.A. Inversora Bolívar S.A. E-Commerce Latina S.A. Solares de Santa María S.A. (1) Hoteles Argentinos S.A. Alto Palermo S.A. (“APSA”) (2) Llao Llao Resorts S.A. Tyrus S.A. ("Tyrus") Nuevas Fronteras S.A. Unicity S.A. (1) See Note 16.7. to the Unaudited Basic Financial Statements See Note 16.2. and 18.2. to the Unaudited Basic Financial Statements - 10 - NOTE 1: (Continued) a. (Continued) In addition, the assets, liabilities and results of operations of the Company subsidiaries (of which the Company holds a direct interest) that follow have been included in the Unaudited Consolidated Financial Statements, applying the proportionate consolidation method. COMPANIES DIRECT AND INDIRECT % OF CAPITAL DIRECT AND INDIRECT % OF VOTING SHARES December 31, 2011 June 30, 2011 December 31, 2011 June 30, 2011 Cyrsa S.A. (“CYRSA”) (1) Canteras Natal Crespo S.A. (2) Quality Invest S.A.(“Quality”) (3) The Company holds joint control with Cyrela Brazil Realty S.A. Empreendimentos e Partiçipações ("CYRELA"). (See Note 22 A.1.). The Company holds joint control of this company with Euromayor S.A. The Company has joint control of this company with EFESUL S.A (See Note 16.9. to the Unaudited Basic Financial Statements). They also include assets, liabilities and net income of the companies controlled indirectly through subsidiaries. b. Comparative Information Balance items as of June 30, 2011 shown in these unaudited financial statements for comparative purposes arise from audited annual financial statements for the year then ended. Balances for the six-month period ended December 31, 2011 of income and cash flows statements are shown for comparative purposes with the same period of the previous fiscal year. The financial statements as of June 30, 2011 and December 31, 2010 originally issued have been subject to certain reclassifications required in order to present these figures comparatively with those stated as of December 31, 2011. - 11 - NOTE 1: (Continued) c. Additional information about Tarshop S.A.´s sale On September 13, 2010, APSA sold 80% of Tarshop S.A Consequently, the Unaudited Statement of Income and the Unaudited Statement of Cash Flows as of December 31, 2010 include income and cash flows, respectively, for the two-month period in which APSA still controlled it. As from the sale, results generated from the remaining investment are disclosed under caption “Gain on equity investees”. The following table shows a summary of the effect that would have had Tarshop S.A.’s de-consolidation on the Statement of Income and Statement of Cash Flows as of December 31, 2010. Statements of income Financial Statements issued as of December 31, 2010 Ps. Tarshop S.A. as of December 31, 2010 Ps. Financial Statements assuming the sale as of December 31,2010 Ps. Revenues ) Costs ) ) Gross profit ) Operating income (Note 3) ) Gain on equity investees Net income for the period - Statements of Cash Flows Financial Statements issued as of December 31, 2010 Ps. Tarshop S.A. as of December 31, 2010 Ps. Financial Statements assuming the sale as of December 31,2010 Ps. Cash Flow: -Providedby operating activities -(Used in) Provided by investing activities ) ) -Provided by (used in) financing activities ) - 12 - NOTE 2: SIGNIFICANT ACCOUNTING POLICIES The Financial Statements of the subsidiaries mentioned in Note 1 a., have been prepared on a consistent basis with those applied by the Company. The Note 1 a. to the Unaudited Basic Financial Statements details the most significant accounting policies. Below are the most relevant accounting policies adopted by the subsidiaries, which are not included in that note. In addition to the description in the Unaudited Basic Financial Statements: a. Revenue recognition ·Revenues from admission rights, leases and services Leases with tenants are accounted for as operating leases. Tenants are generally charged a rent, which consists of the higher of: (i) a monthly base rent (the “Base Rent”) and (ii) a specified percentage of the tenant’s monthly gross retail revenues (the “Percentage Rent”) (which generally ranges between 4% and 10% of tenant’s gross revenues). Furthermore, pursuant to the rent escalation clause in most leases, a tenant’s Base Rent generally increases between 7% and 12% each year during the term of the lease. Minimum rental income is recognized on the accrued criteria. Certain lease agreements contain provisions, which provide for rents based on a percentage of revenues or based on a percentage of revenues volume above a specified threshold. APSA determines the compliance with specific targets and calculates the additional rent on a monthly basis as provided for in the contracts. Thus, these contingent rents are not recognized until the required thresholds are exceeded. Generally, APSA’s lease agreements vary from 36 to 120 months. Law No. 24,808 provides that tenants may rescind commercial lease agreements after the initial six-months, upon not less than 60 days’ written notice, subject to penalties which vary from one to one and a half months rent if the tenant rescinds during the first year of its lease, and one month of rent if the tenant rescinds after the first year of its lease. - 13 - NOTE 2:(Continued) a. (Continued) Additionally, APSA charges its tenants a monthly administration fee related to the administration and maintenance of the common area and the administration of contributions made by tenants to finance promotional efforts for the overall shopping centers’ operations. The administration fee is prorated among the tenants according to their leases, which varies from shopping center to shopping center. Administration fees are recognized monthly when earned. In addition to rent, tenants are generally charged “admission rights”, a non-refundable admission fee that tenants may be required to pay upon entering into a lease or upon lease renewal. Admission right is normally paid in one lump sum or in a small number of monthly installments. Admission rights are recognized using the straight-line method over the life of the respective lease agreements. · Lease agent operations Fibesa S.A., company in which APSA has shares of 99.99996%, acts as the leasing agent for APSA bringing together APSA and potential lessees for the retail space available in certain of the APSA’s shopping centers. Fibesa S.A.’s revenues are derived primarily from collected commissions calculated as a percentage of the final rental income value, admission rights and commissions from rental of advertising spaces. Revenues are recognized at the time that the transaction is successfully concluded. · Consumer Financing operations Revenues derived from credit card transactions consist of commissions and financing income, charges to clients for life and disability insurance and for statements of account, among others. Commissions are recognized at the time the merchants’ transactions are processed, while the rest financing income is recognized when accrued. Income generated from granting consumer loans mainly includes financial interests, which are recognized by the accrual method during the period, irrespective of whether collection has or has not been made. - 14 - NOTE 2:(Continued) a. (Continued) · Hotel operations The Company recognizes revenues from its rooms, catering and restaurant facilities as accrued on the close of each business day. b. Investments · Equity investees and other non-current investments The interests held in entities over which the Company does not exert control, joint control or significant influence have been measured for accounting purposes at cost plus any declared dividends. Given the sale of 80% of Tarshop S.A.’s shares described in Note 22 B.3., as of the date of issuance of these unaudited financial statements, APSA maintains a 20% investment in Tarshop S.A. that is valued by the equity method due to the existence of significant influence by the group of companies on Tarshop S.A.’s decisions and the intention to keep it as a long-term investment. The equity investments in TGLT S.A. and Hersha Hospitality Trust were valued at their acquisition cost. c. Intangible assets, net Intangible assets are carried at restated cost less accumulated amortization and corresponding allowances for impairment in value, if applicable. Included in the intangible assets caption are the following: ·Concession Intangible assets include Arcos del Gourmet S.A.’s concession right, which will be amortized over the life of the concession agreement (see Notes 22 B.1. and 24 B.5.), after the opening of the shopping center. ·Trademarks Trademarks include the expenses and fees related to their registration. - 15 - NOTE 2:(Continued) c. (Continued) ·Pre-operating and organization expenses These expenses are amortized by the straight-line method in 3 years, starting upon the opening of the shopping center. The net carrying value of these assets does not exceed their estimated recoverable value at period/year end. ·Non-compete agreement These expenses were amortized by the straight-line method in 28 months, starting upon December 1st, 2009. Under the agreement executed with Banco Hipotecario S.A. for the sale of Tarshop S.A.’s shares, APSA has signed a non-compete agreement in favor of BHSA and has thus written off this intangible (See Note 22 B.3.). d.Negative Goodwill, net Amortizations were calculated through the straight-line method on the basis of an estimated useful life considering the weighted average of the remaining useful life of the assets acquired. The residual value of goodwill arising from the acquisition of net assets and shares in companies has been shown in the “Negative goodwill, net” caption. Amortizations were classified in the “Amortization of the negative goodwill, net” caption of the Statement of Income. Goodwill related to the acquisition of interest in subsidiaries is included in non-current investments. Values thus obtained do not exceed the respective estimated recoverable values at period/year end. - 16 - NOTE 2:(Continued) e.Liabilities in kind related to barter transactions Liabilities in kind corresponding to obligations to deliver units to be built are valued considering the value of the assets received or the cost of construction of the units to deliver plus necessary additional costs to transfer the assets to the creditor, the largest, thus reducing its value pro rata the units that are granted notarial titled deed. Liabilities in kind have been shown in the “Trade account payables” caption. NOTE 3: NET INCOME BY BUSINESS SEGMENT The Company has determined that its reportable segments are those that are based on the Company’s method of internal reporting. Accordingly, the Company has six reportable segments. These segments are Development and Sale of properties, Office and other Non-Shopping center Rental Properties, Shopping centers, Hotel Operations, Consumer financing and Financial operations and others. A general description of each segment follows: · Development and Sale of properties This segment includes the operating results of the Company´s construction and/or sale of property business. · Office and other Non-Shopping center Rental Properties This segment includes the operating results of lease and service revenues of office space and other building properties from tenants. · Shopping centers This segment includes the operating results of shopping centers activities. - 17 - NOTE 3: (Continued) · Hotel operations This segment includes the operating results of the Company's hotels principally comprised of room, catering and restaurant revenues. · Consumer financing Includes the results of granting of consumer credits, of credit cards receivables and related securitization programs carried through Tarshop S.A. (See Note 1 c.) and APSAMEDIA S.A. (See Note 22 B.11.). · Financial operations and others This segment primarily includes results related to or generated by security transactions and other non-core activities of the Company. This segment also includes gain/loss in equity investees of the company related to the banking industry. The Company measures its reportable segments based on operating result. Inter-segment transactions, if any, are accounted for at current market prices. The Company evaluates performance of its segments and allocates resources to them based on operating result. The Company is not dependent on any single customer. The accounting policies of the segments are the same as those described in Note 1 to the Unaudited Basic Financial Statements and in Note 2 to the Unaudited Consolidated Financial Statements. - 18 - NOTE 3:(Continued) The following information provides the operating results from each business segment: As of December 31, 2011 Development and Sale of Properties Office and Other Non-Shopping Center Rental Properties (a) Shopping Centers Hotel Operations Consumer Financing Financial Operations and Others Total Revenues - Costs ) - ) Gross profit - Selling expenses ) - ) Administrative expenses ) - ) Subtotal ) - ) Gain from recognition of inventories at net realizable value - Operating income/(loss) ) - Depreciation and amortization (b) 47 4 - Acquisition of fixed assets, net and intangible assets, net - - - Non-current investments in equity investees - Operating assets Non-operating assets ) Total assets Operating liabilities - Non-operating liabilities Total liabilities (a)Includes offices, commercial and residential premises. (b)Included in operating income NOTE 3:(Continued) The following information provides the operating results from each business segment: As of December 31, 2010 Development and Sale of Properties Office and Other Non-Shopping Center Rental Properties (a) Shopping Centers Hotel Operations Consumer Financing (1) Financial Operations and Others Total Revenues - Costs ) - ) Gross profit - Selling expenses ) - ) Administrative expenses ) - ) Subtotal ) - ) Gain from recognition of inventories at net realizable value - Gain from retained interest in securitized receivables - Operating income - Depreciation and amortization (b) - Acquisition of fixed assets, net and intangible assets, net 14 51 - Non-current investments in equity investees (c) - Operating assets (c) Non-operating assets (c) ) Total assets (c) Operating liabilities (c) - Non-operating liabilities (c) - Total liabilities (c) (a)Includes offices, commercial and residential premises. (b)Included in operating income (c) Information as of June 30, 2011 (1) See Note 1.c - 20 - NOTE 4:CASH AND BANKS The breakdown for this item is as follows: December 31, 2011 June 30, 2011 Cash on hand Bank accounts NOTE 5: INVESTMENTS The breakdown for this item is as follows: December 31, 2011 June 30, 2011 Current Mutual funds Stock shares Mortgage bonds issued by Banco Hipotecario S.A. Other investments 13 12 Interest receivable Non-Convertible Notes Cresud S.A.C.I.F. y A. (Note 24 B.4.) Total Current Non-current Banco Hipotecario S.A. (1) Banco de Crédito & Securitización S.A. (Note 16.10. to the UnauditedBasic Financial Statements) Hersha Hospitality Trust (Note 22 A.2.) New Lipstick LLC (Note 22 A.3.) Rigby 183 LLC (Note 22 A.6.) Tarshop S.A. (Note 22 B.3.) Bitania 26 S.A. (Note 22 A.8.) - TGLT S.A. (Notes 22 B.12. and 16.8. to the Unaudited Basic Financial Statements) Manibil S.A. Advance payments for the acquisition of shares (Note 16.10. to the Unaudited Basic Financial Statements) Non-convertible Notes Cresud S.A.C.I.F. y A. (Note 24 B.4.) Other investments Subtotal - 21 - NOTE 5: (Continued) December 31, 2011 June 30, 2011 Undeveloped parcels of land: Santa María del Plata Puerto Retiro (2) Caballito plot of land Patio Olmos (Note 22 B.4.) Zetol plot of land (Note 22 A.5.) Air Space Coto Air Space Soleil Factory Vista al Muelle plot of land (Note 22 A.5.) Canteras Natal Crespo Pilar Other undeveloped parcels of land Subtotal Total non-current As of December 31, and June 30, 2011, includes Ps. 25,351 and Ps. 21,863, respectively, as goodwill and higher and lesser values and unrealized profits resulting from intergroup transactions. As of December 31, and June 30, 2011 represents 446,515,208 shares with a quoted value at closing equivalent to Ps. 1.48 and Ps. 2.36 per share, respectively. See Note 21 A.(i). - 22 - NOTE 6:ACCOUNT RECEIVABLE, NET The breakdown for this item is as follows: December 31, 2011 June 30, 2011 Current Non-current Current Non-current Leases and services and from the sale of properties receivables Checks to be deposited - - Consumer financing receivables - - Hotel receivables - - Related parties (Note 19) - - Receivables with collection agents - - Pass-through expenses receivables - - Debtors under legal procedures - - Receivables from the sale of fixed assets - - - Notes receivables - - Credit cards receivables - - Less: Allowance for leases, services and from sale of properties receivables and consumer financing receivables ) - ) - Allowance for hotel receivables ) - ) - - 23 - NOTE 7: OTHER RECEIVABLES The breakdown for this item is as follows: December 31, 2011 June 30, 2011 Current Non-current Current Non-current Related parties (Note 19) Prepaid expenses and services Value Added Tax (“VAT”) Gross revenue tax MPIT Income tax, net 1 - - Loans granted, net - - Deferred Income Tax - - Mortgage receivable - - Others Less: Allowance for doubtful mortgage receivable - ) - ) Present value - ) - ) - 24 - NOTE 8: INVENTORIES The breakdown for this item is as follows: December 31, 2011 June 30, 2011 Current Non-current Current Non-current Horizons Project (Note 22 A.1.) - - Caballito Nuevo (1) - Rosario plot of land (2) - - Units to be received Beruti (Note 19)(3) - - Units to be received Caballito (Note 19)(4) - - El Encuentro (5) Torres de Rosario (Note 22 B.5.) Plots of land receivable Pereiraola (6) - - Inventories (hotel operations) - - Abril - Museo Renault (7) - - - Other inventories 94 59 See Note 5 (2) to the Unaudited Basic Financial Statements. See Note 22 B.10. See Note 22 B.6. See Note 16.11 to the Unaudited Basic Financial Statements. See Note 5 (3) to the Unaudited Basic Financial Statements. See Note 16.3 to the Unaudited Basic Financial Statements. See Note 16.1 to the Unaudited Basic Financial Statements. - 25 - NOTE 9: FIXED ASSETS, NET The breakdown for this item is as follows: December 31, 2011 June 30, 2011 Hotels Llao Llao Intercontinental Buenos Aires Sheraton Libertador Bariloche plots of land Subtotal Hotels Office buildings Edificio República Torre BankBoston Bouchard 551 Intercontinental Dot Baires Office Building Bouchard 710 Dique IV Maipú 1300 Costeros Dique IV Libertador 498 (See Note 16.1 to the UnauditedBasic Financial Statements) Suipacha 652 Avda. De Mayo 595 Madero 1020 Rivadavia 2768 Sarmiento 517 Subtotal Office buildings Other fixed assets Catalinas Norte plot of land Santa María del Plata Constitución 1159 Museo Renault (See Note 16.1 to the Unaudited Basic Financial Statements) Thames (See Note 16.1 to the Unaudited Basic Financial Statements) - Casona Abril Constitución 1111 Alto Palermo Park Predio San Martín Other Subtotal Other fixed assets - 26 - NOTE 9:(Continued) December 31, 2011 June 30, 2011 Shopping Centers Dot Baires Abasto Alto Palermo Patio Bullrich Mendoza Plaza Alto Rosario Alto Avellaneda Paseo Alcorta Córdoba Shopping - Villa Cabrera (Note 24 B.1.) Soleil Factory Alto NOA La Ribera - Suppliers advances Neuquén Project (Note 24 B.2.) Buenos Aires Design Other fixed assets Other properties Units to be received Beruti Subtotal Shopping Centers Total NOTE 10:NEGATIVE GOODWILL, NET The breakdown for this item is as follows: December 31, 2011 June 30, 2011 Goodwill: Alto Palermo S.A. Arcos del Gourmet S.A. - Torre BankBoston Nuevo Puerto Santa Fe S.A. - Museo Renault Conil S.A. Subtotal goodwill - 27 - NOTE 10:(Continued) December 31, 2011 June 30, 2011 Negative goodwill: Alto Palermo S.A. (Note 16.2. to the Unaudited Basic Financial Statements) ) ) Palermo Invest S.A. ) ) Empalme S.A.I.C.F.A. y G. ) ) Mendoza Plaza Shopping S.A. ) ) Unicity S.A. ) ) Emprendimiento Recoleta S.A. ) ) Soleil Factory ) ) Subtotal negative goodwill ) ) Total negative goodwill, net ) ) NOTE 11:TRADE ACCOUNTS PAYABLE The breakdown for this item is as follows: December 31, 2011 June 30, 2011 Current Non-current Current Non-current Suppliers 24 47 Accruals - - Liabilities in kind “Horizons Project” (See Note 22 A.1.) - - Related parties (Note 19) - - Others - - 24 47 NOTE 12:CUSTOMER ADVANCES The breakdown for this item is as follows: December 31, 2011 June 30, 2011 Current Non-current Current Non-current Customers advances - - Admission rights Lease advances - 28 - NOTE 13:SHORT-TERM AND LONG–TERM DEBT The breakdown for this item is as follows: December 31, 2011 June 30, 2011 Current Non-current Current Non-current Bank overdrafts - - Bank loans (1) Non-Convertible Notes – APSA 2012 US$ 154 M (6) - - Convertible Notes-APSA 2014– US$ 50 M (5) 2 3 Non-Convertible Notes – APSA 2017 US$ 120 M (4) Non-Convertible Notes – 2017 (3) Non-Convertible Notes – 2020 (3) Related parties (Note 19) - - Seller financing (2) (1)Balances as of December 31, 2011 includes: (a) Ps. 30,103 as current balance and Ps. 28,887 as a non-current balance related to debt for purchase República building (see Note 8 (1) a) to the Unaudited Basic Financial Statements). (b) Ps. 60,713 as current corresponding to loans granted by Banco Provincia due in May and July, 2012 respectively, at a nominal fixed rate of 14% per annum. (See Note 8 (1) b) to the Unaudited Basic Financial Statements). (c) Ps. 19,398 current balance corresponding to Hoteles Argentinos S.A.’s mortgage loan. (Note 21.A. (ii)). (d) Ps. 5,724 current balance, which pertain to a loan of Nuevas Fronteras S.A. from Standard Bank Argentina, due in June 2012 at a fixed rate of 15.55%. (e) Ps. 4,781 as current balance, which pertain to loans of Nuevas Fronteras S.A. from Standard Bank Argentina, due in December 2011 and June 2012, respectively, at a fixed rate in dollars of 3.7% and 3.9% respectively. The amount is disclosed net of issuance expenses for Ps. 222. (f) Ps. 15,201 as current balance, which pertain to a loan of Nuevas Fronteras S.A. from Banco de San Juan, due in November 2012, at a fixed rate of 15.75% per annum. (g) Ps. 50,129as current corresponding to a loan granted by Banco Nación due in November 2012 at a nominal Badlar rate plus 400 basic points. (h) Ps. 21,526 as current corresponding to aloan of Real Estate Investment Group L.P. with Citibank N.A., due in December 28, 2012 at a LIBOR rate plus 2.75%. (i) Ps. 331 which pertain to miscellaneous. (2)Balances as of December 31, 2011 includes mainly: (a) Ps. 23,232 as current balance and a Ps. 11,621 as non-current balance to the debt from acquisition of Zetol S.A. (See Note 22 A.5.). (b) Ps. 12,919 as current balance and a Ps. 1,608 as non-current balance related to the seller financing for purchase of Arcos del Gourmet S.A. (See Note 22 B.1.). (c) Ps. 1,361 as current balance and a Ps. 35,639 as non-current balance related to the debt from acquisition of Soleil Factory (See Note 22 B.2.). (d) Ps. 18,756 as current balance and Ps. 33,141 as non-current balance related to the debt for purchase of Predio San Martín. (Note 22 A.7.). (e) Ps. 12,093 as current balance and a Ps. 1,653 as non-current balance corresponding to the debt from acquisition of Nuevo Puerto de Santa Fe S.A. (See Note 22 B.9.). (3)See Note 17 to the Unaudited Basic Financial Statements. (4)See Note 23 A.2. Disclosed net of the issuance debt costs to be accrued for Ps. 2,464 and Ps. 5,600 lower value. See Note 18.1 to the Unaudited Basic Financial Statements (5)Corresponds to the outstanding balance of Convertible Notes into shares (“CNB”) issued originally by APSA for an outstanding amount of US$ 50,000, as detailed in Note 23 A.1., net of the CNB underwritten by the Companyas of December 31, 2011 for Ps.6,175 current and Ps. 136,601 non-current. As of December 31, 2011, the non-current balance includes a higher value of Ps. 3,811. (6)See Note 23 A.2. Disclosed net of the Notes held by the Company for Ps. 13,276 and issuance debt costs to be accrued for Ps. 7 and Ps. 1,020 of higher value. - 29 - NOTE 14: SALARIES AND SOCIAL SECURITY PAYABLE The breakdown for this item is as follows: December 31, 2011 June 30, 2011 Provision for vacation and bonuses Social Security payable Salaries payable 61 Others NOTE 15: TAXES PAYABLE The breakdown for this item is as follows: December 31, 2011 June 30, 2011 Current Non-current Current Non-current Income tax provision, net - - Tax amnesty plan for income tax payable VAT, net - - MPIT, net - Gross revenue tax payable - - Tax withholdings - - Provision for tax on shareholders personal assets - - Tax amnesty plan for gross revenue tax Tax amnesty plan for ABL - Deferred Income Tax - - Others - - - 30 - NOTE 16: OTHER LIABILITIES The breakdown for this item is as follows: December 31, 2011 June 30, 2011 Current Non-current Current Non-current Accrual for Directors´ fees(1) (Note 19) - - Guarantee deposits Derivative financial instrument (Note 25.a)) - - - Payables to National Parks Administration (Note 20) - - Contributed leasehold improvements (Note 24 B.3.) Other payable - - - Related parties (Note 19) 20 20 Dividends payable - - - Loans with shareholders of related parties Present value - ) - ) Others As of December 31 and June 30, 2011, disclosed net of advances to Directors for Ps. 21,040 and Ps. 37,544 , respectively. NOTE 17: PROVISIONS The breakdown for this item is as follows: December 31, 2011 June 30, 2011 Current Non-current Current Non-current Allowance for contingencies - 31 - NOTE 18 a.: FINANCIAL RESULTS, NET The breakdown for this item is as follows: December 31, 2011 December 31, 2010 Financial results generated by assets: Interest income Interest on discounting assets Subtotal interest income Foreign exchange gain (Loss)/Gain on financial operations ) Subtotal other holding results ) Total financial results generated by assets Financial results generated by liabilities: Interest expense ) ) Interest on discounting liabilities (7 ) 60 Subtotal interest expense ) ) Foreign exchange loss ) ) Loss on derivative financial instruments ) - Others ) ) Subtotal other financial expenses ) ) Total financial results generated by liabilities ) ) Total financial results, net ) ) NOTE 18 b.: OTHER EXPENSES, NET The breakdown for this item is as follows: December 31, 2011 December 31, 2010 Other income: Recovery of allowances 9 Sale of client base and assignment of portfolio - Others Subtotal other income Other expenses: Donations ) ) Tax on Shareholders´ personal assets ) ) Provision for contingencies ) ) Unrecoverable VAT ) ) Others ) ) Subtotal other expenses ) ) Total Other expenses, net ) ) - 32 - NOTE 19: COMPANIES UNDER LAW No. 19, a. Balances as of December 31 and June 30, 2011 held with related companies, persons andshareholders are as follows: Related parties Account receivables – current Other receivables- current Other receivables- non current Inventories –Units to be received Beruti and Caballito- non current Trade accounts payable – current Short-term debt Other liabilities – current Other liabilities – non current Totals Baicom Networks S.A. (4) 1 17 - (4 ) - ) - Banco Hipotecario S.A. (2) - - - ) - - - ) Cactus Argentina S.A. (2) 32 - - - (3 ) - - - 29 Canteras Natal Crespo S.A. (4) 48 - Consorcio Libertador (3) 32 25 - - ) - (4 ) - 26 Consorcio Dock del Plata (3) - ) - - - ) Consorcio Torre Boston (3) 38 - - ) - - - 96 Consultores Assets Management S.A. (3) 29 - - ) - - - Cresud S.A.C.I.F. y A. (5) 52 - - ) - ) - Cyrsa S.A. (4) - - ) - ) - ) Directors (3) 1 - - ) - ) ) ) Elsztain Managing Partners Ltd (3) - ) - ) Elsztain Reality Partner Master Fund I (3) - ) - 13 Elsztain Reality Partner Master Fund II (3) - 13 - (2 ) - 11 Elsztain Reality Partner Master Fund III (3) - Estudio Zang, Bergel y Viñes (3) - 51 - - ) - - - ) Fundación IRSA (3) 41 2 - - (1 ) - - - 42 Futuros y Opciones.com S.A. (2) 69 - - - (8 ) - - - 61 Hersha Hospitality Trust (2) - Irsa Developments LP (2) - 8 - (4 ) - 4 Real Estate Strategies LP (2) - 80 - (9 ) - 71 Lipstick Management LLC (2) - Museo de los Niños (3) - - - ) - - - New Lipstick LLC (2) - ) - Nuevo Puerto Santa Fe (4) 77 - - - ) - (7 ) - 16 Personnel loans (3) 36 - - ) - ) - Puerto Retiro S.A. (4) 59 60 - - (5 ) - - - Quality Invest S.A. (4) - ) - Tarshop S.A. (2) - - (1 ) - - - TGLT S.A. (2) - - ) ) - - Totals as of December 31, 2011 ) - 33 - NOTE 19:(Continued) a. (Continued) Related parties Account receivables - current Other receivables - current Other receivables - non current Inventories –Units to be received Beruti and Caballito- non current Trade accounts payable - current Short-term debt Other liabilities – current Other liabilities – non current Totals Baicom Networks S.A. (4) 61 6 - Banco Hipotecario S.A. (2) - - - ) - - - ) Cactus Argentina S.A. (2) 28 - - - (3 ) - - - 25 Canteras Natal Crespo S.A. (4) 41 - Consorcio Libertador (3) 16 - - ) - (4 ) - 87 Consorcio Torre Boston (3) - - ) - - - Consultores Assets Management S.A. (3) 29 - - ) - - - Cresud S.A.C.I.F. y A. (5) 19 - - ) - ) - Cyrsa S.A. (4) 11 - - ) - - - 36 Directors (3) 2 - ) ) ) Elsztain Managing Partners Ltd (3) - ) - ) Elsztain Reality Partner Master Fund I (3) - 48 - ) - ) Elsztain Reality Partner Master Fund II (3) - 31 - ) - ) Elsztain Reality Partner Master Fund III (3) - 77 - 77 Estudio Zang, Bergel y Viñes (3) - 9 - - ) - - - ) Fundación IRSA (3) 33 1 - - (1 ) - - - 33 Futuros y Opciones.com S.A. (2) 16 - - - (8 ) - - - 8 Hersha Hospitality Trust (2) - Irsa Developments LP (2) - 7 - (4 ) - 3 Real Estate Strategies LP (2) - 64 - (8 ) - 56 Lipstick Management LLC (2) - Museo de los Niños (3) - - - (9 ) - - - New Lipstick LLC (2) - ) - Personnel loans (3) 61 - - ) - ) - Puerto Retiro S.A. (4) 58 63 - - (5 ) - - - Quality Invest S.A (4) - ) - Tarshop S.A (2) - - ) - ) - ) TGLT S.A (2) - - ) - - Totals as of June 30, 2011 ) - 34 - NOTE 19:(Continued) b. The Statement of Income balances for the six – month periods ended December 31, 2011 and 2010, held with related companies, persons and shareholders are as follows: Related parties Sale and fees for services Leases Interest and exchange differences Fees Share services – salaries and bonuses Donations Totals Canteras Natal Crespo S.A. (4) 24 - 2 - - - 26 Consorcio Libertador (3) 61 7 - 68 Consorcio Torre Boston (3) - Consultores Assets Management S.A. (3) - 59 - 59 Cresud S.A.C.I.F. y A. (5) - - ) - ) Cyrsa S.A. (4) - 4 - 4 Directors (3) - Estudio Zang, Bergel y Viñes (3) - Fundación IRSA (3) - ) ) Inversiones Financieras del Sur S.A. (3) - - 71 - - - 71 Tarshop S.A. (2) - Personnel Loans - Totals as of December 31, 2011 ) ) ) - 35 - NOTE 19:(Continued) b. (Continued) Related parties Sale and fees for services Leases Cost of services Interest and exchange differences Fees Share services – salaries and bonuses Donations Totals Canteras Natal Crespo S.A. (4) 24 - - 2 - - - 26 Consorcio Libertador(3) 61 6 - 67 Consorcio Dock del Plata (3) 78 - 78 Consorcio Torre Boston (3) - ) - ) Consultores Assets Management S.A. (3) - 11 - 11 Cresud S.A.C.I.F. y A. (5) - - ) - ) - ) Cyrsa S.A. (4) - 4 - 4 Directors (3) - - - (3 ) ) - - ) Estudio Zang, Bergel y Viñes (3) - ) - - ) Fundación IRSA (3) - ) ) Tarshop S.A. (2) 95 - 80 - - - Parque Arauco S.A. (1) - - - ) - - - ) Personnel Loans - Totals as of December 31, 2010 ) (1)Shareholders of Alto Palermo S.A. (2)Subsidiary (direct or indirect). (3)Related party. (4)Joint control. (5)Shareholders. - 36 - NOTE 20: NATIONAL PARKS ADMINISTRATION DISPUTE - Provision for unexpired claims against Llao Llao Holding S.A. The Company Llao Llao Holding S.A. (“LLH”) predecessor of Llao Llao Resorts S.A. (“LLR”) as operator of the Llao Llao Hotel, was sued in 1997 by the National Parks Administration seeking collection of the unpaid balance of the additional sale price, in Argentine External Debt Bond (“EDB”) amounting to US$ 2.9 million. In March 2004, after different stages of judicial proceeding LLH paid Ps. 9,156 in cash and EDB. Furthermore, the plaintiff requested to initiate an incidental procedure for execution of sentence by performing a settlement through the Ministry of Economy. After various judicial instances, such liquidation was approved. In April 2010, LLR paid Ps. 12,297 in cash and bonds, in addition to the Ps. 826 which had already been levied through an attachment. On December 28, 2011, the court settlement that cancels the amounts owed was ruled. At the same time, the plaintiff stated that the deposited amounts were in line with the settlement that had taken place on June 30, 2007,and that was eventually approved in the framework of these proceedings on December 5, 2007. As a result, it argued that the interest accrued until actual payment was to be adjusted by application of the Argentine Central Bank’s borrowing interest rate. As estimated by the Argentine Agency of National Parks, the outstanding balance to be deposited by LLR would amount to US$ 659. As of December 31, 2011, the Company’s attorneys have estimated the contingency at Ps. 587. In addition, on September 22, 2010, the judge calculated that the fees payable to the auctioneer who took part in the proceedings amount to Ps. 1.8 million. LLR lodged an appeal against the award for considering the amount excessively high. The auctioneer, in turn, lodged his appeal against the award for considering the amount insufficient. After various judicial instances, the courts rendered a decision favorable to LLR and considered the debt related to interest settled. Since LLR had a credit balance as regards the deposit made pursuant to settlement approved in the proceedings, on February 18, 2011 LLR filed a remedy for relief whereby it requested that the Court of Appeal issue a decision on the amount deposited in excess and order the eventual repayment to the defendant. The Court of Appeal ruled that the claim should be treated by the Court of original jurisdiction. Hence, the file was returned to the original Court. There, the auctioneer has requested payment of fees, which were decreased to Ps. 1.1 million plus VAT after LLR’s appeal was favorable. LLR presented a proposal to pay the auctioneer’s fees settled, which will be withheld from the funds seized, from the freely disposable funds (Ps. 826) and from the funds invested in time deposits in dollars. Likewise, LLR requested professional fees to be settled and resolution of the pending clarifying remedy as to the amount deposited in excess. - 37 - NOTE 20:(Continued) As of the date these financial statements, the Company’s attorneys have informed that the fees were made available to be collected. The remaining balance will be used to pay incidental expenses until the court process finishes. NOTE 21: RESTRICTED ASSETS A. IRSA Inversiones y Representaciones Sociedad Anónima (i)Puerto Retiro S.A. On April 18, 2000, Puerto Retiro S.A. (indirect subsidiary of IRSA) was notified of a filing made by the National Government, through the Ministry of Defense, to extend the petition in bankruptcy of Inversora Dársena Norte S.A. (Indarsa) to Puerto Retiro S.A Concurrently with the complaint, at the request of plaintiff, the bankruptcy court granted an order restraining the ability of Puerto Retiro S.A. to sell or dispose in any manner the acquired real estate property from Tandanor S.A. in June 1993. Indarsa had acquired 90% of the capital stock of Tandanor S.A. to a formerly estate owned company privatized in 1991, engaged in the shipyard industry. Indarsa did not comply with the payment of the outstanding price for the acquisition of the stock of Tandanor, and therefore the Ministry of Defense requested the bankruptcy of Indarsa, pursuing to extend the bankruptcy to Puerto Retiro S.A. The evidence steps of the legal procedures have been completed. Puerto Retiro S.A. appealed the precautionary measure, being the same confirmed by the Courton December 14, 2000. The parties have submitted their claims in due time. The file was passed for the judge to issue a pronouncement, this being a decree adjourning the summoning of decisions to pronouncement in the understanding that there exists pre-judgment in respect of the penal cause filed against ex-officers of the Ministry of Defense and ex-directors of the Company. Consequently, the matter will not be solved until there is final judgment in penal jurisdiction. Notice has been served upon the commercial court that the criminal cause of action was declared extinguished by operation of the statutes of limitation and that the accused were acquitted. However, this ruling was challenged by filing an appeal in cassation, which is why the other decision is still not final. - 38 - NOTE 21:(Continued) A. (Continued) (i) (Continued) The Management and legal advisors of Puerto Retiro S.A. estimate that there are legal and technical issues to consider that the request for bankruptcy will be denied by the court. However, taking the particular characteristics into account and the progress of the legal action, this position cannot be considered conclusive. (ii) Loan of Hoteles Argentinos S.A. In March 2005, Credit Suisse First Boston (“CSFB”) acquired a loan for US$ 11.1 million of Hoteles Argentinos S.A. (“HASA”), which had been in non-compliance since January 2002. In April 2006, HASA reduced the capital amount payable to US$ 6.0 million. The balance accrued a 6 months LIBOR interest rate plus 7.0% being the last of US$ 5.07 million due in March, 2010. Jointly, a credit default swap was subscribed by the Company for 80% of the restructured debt value in order to protect CSFB in case of non-compliance with HASA’s obligations. As compensation, the Company received a coupon on a periodical basis. Additionally, the Company has deposited as guarantee the amount of US$ 1.2 million. With the last installment of the loan received having been repaid on March 15, 2010, CSFB reimbursed the deposit to the Company. In connection with this matter, HASA borrowed a new loan from Standard Bank Argentina S.A., for a total amount of Ps. 19.0 million, which accrued interest at a fixed rate, payable on a quarterly basis.The capital mature on March 15, 2011. On this date, HASA refinanced the mentioned loan agreement, as per the following detail: US$ 0.4 million at a fixed rate (capital plus interest) to be paid on September 12, 2012; US$ 0.4 million at a fixed rate (capital plus interest) to be paid on March 14, 2012 and Ps. 15.8 million at a fixed rate, with capital to be paid on March 14, 2012 and interests payable on a quarterly basis. As a guarantee for this transaction, the Company entered into a put option agreement (Put Right) with Standard Bank Argentina S.A. whereby the Bank receives the right to sell to the Company, which in turn agrees to purchase, 80% of the credit rights arising from the loan in the event of HASA defaulted the loan. As of the date of these financial statements, HASA had committed no event of default. - 39 - NOTE 21:(Continued) A. (Continued) (iii) The company and subsidiaries have mortgages over the following properties: Properties Book value as of December 31, 2011 Edificio República Predio San Martín Soleil Factory Zetol plot of land Vista al Muelle plot of land Bariloche plots of land (iv) New Lipstick LLC maintains a pledge over Metropolitan 885 Third Avenue Leasehold LLC’s shares. (v) To guarantee the compliance with all the covenants assumed by Liveck S.A., and the minority shareholder of Zetol S.A. and Vista al Muelle S.A., pursuant to the stock purchase agreement for Vista al Muelle S.A.’s shares executed on June 11, 2009 and the Addendums to such agreement as well as payment of any possible damages and associated expenses, the parties have reciprocally tendered a security interest consisting in a possessory pledge over the shares of Vista al Muelle S.A. and Zetol S.A (vi) On December 28, 2011, 2,061,856 shares of Hersha Hospitality Trust were transferred to Citibank N.A. as collateral for the loan (see Note 13 (1) (h)). B. Alto Palermo S.A. (APSA) (i) On June 15, 2011, APSA granted in favor of Banco Hipotecario S.A. a pledge on the Company´s Class I Non-Convertible Notes issued on May 11, 2007, for a face value of US$ 1.2 million (See Note 22 B.3.). (ii) On August 3, 2011, a mortgage was constituted on Soleil Factory (See Note 22 B.2.). - 40 - NOTE 21:(Continued) B. (Continued) (iii) As mentioned in Note 24 B.5., to secure the fulfillment of the Concession Agreement with ADIF, Arcos del Gourmet S.A. committed itself to hire a surety bond of Ps. 4,460, make an escrow deposit in cash of Ps. 400 and to hire another surety bond in favor of ADIF as collateral to the execution of the works agreed in due time and proper form for Ps. 14,950. These surety bonds were hired during October 2011. (iv) As regards the case "Alto Palermo S.A. (APSA) with Dirección General Impositiva in re: Appeal", Case file No. 25,030-I, currently heard by Room A, Office of the 3rd Nomination, the property located at Av. Olegario Andrade 367, Caballito, Buenos Aires City has been encumbered, and its value as of December 31, 2011 amounts to Ps. 45,814 (disclosed in the "Non-current investments- Undeveloped plots of land”). NOTE 22:ACQUISITION, CONSTITUTION AND RESTRUCTURING OF BUSINESS AND PROPERTY A. IRSA Inversiones y Representaciones Sociedad Anónima 1. Creation of CYRSA - Horizons Project In January 2007, the Company acquired two adjacent plots of land located in Vicente López, Province of Buenos Aires (one of them, through the purchase of Rummaala S.A., which was the owner of that plot of land and currently is merged with CYRSA S.A.). The purchase price was US$ 36.2 million of which US$ 30.3 million will be cancelled by handing over certain units of the building to be constructed. As security for this obligation, a pledge was constituted over the shares of Rummaala S.A. and a mortgage was constituted over the Company´s building Suipacha 652. In April 2007, the Company constituted CYRSA S.A. (“CYRSA”) and in August 2007, CYRELA was incorporated with the ownership of 50% of CYRSA capital stock. The Company contributed the plots of land and the related liability in kind for a net value of Ps. 21,495 and CYRELA contributed Ps. 21,495 in cash. Then, a major real estate development known as “Horizons” was launched on the two plots of land mentioned. - 41 - NOTE 22: (Continued) A. (Continued) 1. (Continued) From May 2008, CYRSA continued the marketing process of the building units to be constructed on the plot referred to above. Certain clients had made advances by means of signing preliminary sales contracts, reaching 100% of the units to be marketed, which are disclosed in “Customer advances”. The sale price set forth in these preliminary sales contracts consist of a fixed and determined portion and another portion to be determined in line with the future construction expenses. Each buyer chose from the following purchase plans: - The balance is cancelled in installments and is fully paid at the time of transfer signature of deeds or, - Partial cancellation will be on installments payable up to the time of transfer / signatures of deeds, the remaining balance to be financed during 90 months´ term with units having mortgaged guarantees. As of December 31, 2011, the percentage of completion of the “Horizons” project was 99%. Three of the six towers included in the project have already been completed and are currently signing the title deeds. 2. Acquisition of Hersha Hospitality Trust (“Hersha") On August 4, 2009, the Company, through Real Estate Investment Group L.P. (REIG) acquired 5,700,000 shares representing approximately 10.4% of Hersha´s common stock and a call option that matures on August 4, 2014 to purchase an additional 5,700,000 shares at an exercise price of US$ 3.00 per share. Under the agreement, if starting on August 4, 2011 the quoted market price of Hersha´s share were to exceed US$ 5.00 per share during 20 consecutive trading sessions, Hersha may settle the call option by issuing and delivering a variable amount of shares to be determined in accordance with certain market values. The total purchase price paid was US$ 14.3 million. As part of the agreement, the Company´s Chairman and CEO, Mr. Eduardo S. Elsztain, has been appointed to Hersha’s Board of Trustees. - 42 - NOTE 22: (Continued) A. (Continued) 2. (Continued) In January, March and October 2010, the Company through its subsidiaries purchased 11,606,542 additional shares of Hersha’s common stock, for an aggregate purchase price of US$ 47.9 million. During fiscal year ended on June 30, 2011, the Company through its subsidiaries sold 2,542,379 common shares in Hersha, for a total of US$ 16.1 million, which resulted in approximately US$ 11.5 million gain. As of December 31, 2011 the Company´s direct and indirect interest in Hersha amounts to 9.17%. If the call option was exercised and the Company´s interest was not diluted due to newly issued shares, the Company´s interest in Hersha would be 12.12%. The Company accounts for its investment in Hersha at cost while the call option has been accounted for its fair value. Hersha is a Real Estate Investment Trust (REIT) listed in the New York Stock Exchange (NYSE) under the “HT” symbol that holds majority interests in 78 hotels throughout the United States of America totaling approximately 10,621 rooms. These hotels are rated as “select service” and “upscale hotels” and they are mainly located in the Northeast coast of the US, including New York, New Jersey, Boston, Washington D.C. and Philadelphia, whilst a few are located in northern California, Los Angeles and Arizona. These properties are operated under franchises that are leaders and enjoy widespread recognition in their markets, such as Marriot International, Intercontinental Hotel Group, Starwood Hotels, Hilton Hotels Corporation, Global Hyatt Corporation and Choice Hotels International. 3. Acquisition of Lipstick Building, New York In July 2008, the Company (through its subsidiaries) acquired a 30% interest in “Metropolitan 885 Third Avenue LLC” (“Metropolitan”), which main asset (through its subsidiaries) was a rental office building in New York City known as the “Lipstick Building” and the debt related to that asset. The transaction included the acquisition of (i) a put right exercisable until July 2011 to sell a 50% of the interest acquired at the same value paid plus interest at 4.5% per annum and (ii) a right of first offer to acquire a 60% portion of the 5% interest of the shareholding. The total price paid was US$ 22.6 million. - 43 - NOTE 22: (Continued) A. (Continued) 3. (Continued) During 2009 and in the context of the financial crisis and shrinkage of the real estate market in New York, Metropolitan incurred in significant losses, which resulted in negative equity mainly due to an impairment recognized in connection with the building. Since the Company’s share in Metropolitan’s losses exceeded its equity interest; the Company recognized a zero value on its investment and a liability of US$ 1.5 million which represented the Company’s maximum commitment to fund Metropolitan’s operations. In December 2010, the negotiations geared towards restructuring the amounts owed under mortgage to Royal Bank of Canada came to a successful conclusion. The debt was reduced from US$ 210.0 million to US$ 130.0 million (excluding accrued interest) at a Libor plus 400 basic points rate, which may not exceed a maximum rate of 6.25% and with a maturity date fixed at seven years. The junior indebtedness to Goldman, Sachs & Co., which had amounted to US$ 45.0 million (excluding accrued interest), was cancelled through a US$ 2.25 million payment. Metropolitan 885 Third Avenue Leasehold LLC (“Metropolitan Leasehold”) will maintain the existing ground leases in the same terms and conditions in which they had been initially agreed upon, for a remaining 66 years’ term. The final consent to this restructuring has already been tendered by all the parties concerned and the closing was consummated on December 30, 2010, as that is when the company New Lipstick LLC (“New Lipstick”), the new Metropolitan Leasehold holding company, made a US$ 15.0 million principal payment as repayment of the newly restructured mortgage debt, thus reducing it from US$ 130.0 million to US$ 115.0 million. As a consequence of said closing, the Company has indirectly – through New Lipstick – increased its equity interest in the Lipstick Building to 49%. This increase originated in a US$ 15.3 million capital contribution and in the fact that the put option for 50% of the shareholding initially acquired in Metropolitan, which had amounted to approximately US$ 11.3 million plus accrued interest, has been rendered ineffectual. Besides, the above-mentioned commitment, for US$ 1.5 million, ceased to be in effect. - 44 - NOTE 22: (Continued) A. (Continued) 4. Acquisition of shares in Banco Hipotecario S.A. During the last fiscal years, the Company has been conducting various purchase and sale transactions of BHSA shares, as a result of which, as of December 31, 2011, the Company´s ownership interest in BHSA is 29.77% of BHSA´s capital stock (without considering treasury shares). 5. Acquisition of companies in the Oriental Republic of Uruguay During the fiscal year ended on June 30, 2009, the Company (through Tyrus) acquired by a minimum payment a 100% ownership interest in Liveck S.A. (Liveck), a company organized under the laws of the Oriental Republic of Uruguay. Later, the Company sold 50% of its interest in Liveck to Cyrela Brazil Realty S.A. for an amount of US$ 1.3 million. Simultaneously, Liveck acquired a 90% interest over the shares of the companies Zetol S.A. (Zetol) and Vista al Muelle S.A. (Vista al Muelle), both property owners in Uruguay’s Canelones Department. The remaining 10% ownership interest in the capital stock of both companies is held by Banzey S.A. (Banzey). The total price of the purchase of all the shares in Zetol had been fixed at US$ 7.0 million, of which US$ 2.0 million have already been paid, the outstanding balance is to be paid in 5 installments of US$ 1.0 million each plus an annual 3.5% compensatory interest rate calculated on the total outstanding amount and tied to the consummation of the release to the market of the real estate projects or within a maximum term of 93 months counted as from the date of acquisition of the Company. The sellers of the shares of Zetol may choose to receive, in lieu of the amounts outstanding in cash (principal plus interest), the ownership rights to the units to be built in the real estate owned by Zetol representative of 12% of the total marketable square meters built. The price for the purchase and sale of all the shares in Vista al Muelle amounted to US$ 0.83 million, and accrued an annual 8% compensatory interest rate on the outstanding amounts. As of September 10, 2010, it was completely paid. To guarantee compliance with the duties agreed by Liveck in the above transactions, Ritelco S.A. has tendered a surety bond guaranteeing payment of 45% of the outstanding balance, interest thereon and the option rights of the sellers. - 45 - NOTE 22: (Continued) A. (Continued) 5. (Continued) In the framework of the agreement for the purchase and sale of Zetol and Vista al Muelle and their respective addenda, Liveck has agreed to buy the shares held by Banzey (or Ernesto Kimelman or a company owned by Ernesto Kimelman as the case may be), of Vista al Muelle and Zetol and the latter have agreed to sell them, in exchange for the amount of US Dollars or Uruguayan Pesos, as the case may be, that Ernesto Kimelman or Banzey or a company owned by Ernesto Kimelman (as applicable), would have actually contributed to Zetol and Vista al Muelle, until the execution of said purchase and sale. The parties have agreed that the obligations mentioned above are dependent upon, and shall be rendered ineffectual if the parties entered into a shareholder agreement no later than July 1, 2011. If no such shareholder agreement is signed, this sale shall be executed and delivered on July 11, 2011. On the balance sheet date, having failed to execute the shareholders' agreement or to sign an agreement to extend the term for such execution, the parties have not expressed their intention to perform the obligations assumed under the agreement to purchase the stock of Vista al Muelle S.A. and Zetol S.A. The Company and its shareholders intend to develop an urban project that will consist in the construction of apartment buildings to be subsequently sold. The project has already been conferred the “Urban Feasibility” status by Canelones’ Mayor’s Office and its Legislative Council. In view of the additional development capacity granted by the IMC, the companies agree to pay maximum the sum of US$ 8.1 million for all concepts solely with works and other services as consideration thereof. The works to be carried out in consideration thereof are described in the Contract Plan. Furthermore, the companies may exercise an option included in the agreement that entitles them to a 15% reduction of the total consideration amount, provided 80% of such consideration has been already been performed with a term of four years as from execution of the Contract Plan. On the other hand, it states that if the companies do not build the square meters of additional development capacity granted to them, the total consideration amount will also be reduced proportionately as the parties agree. - 46 - NOTE 22: (Continued) A. (Continued) 5. (Continued) In December 2009, Vista al Muelle acquired other properties totaling US$ 2.7 million in exchange for a US$ 0.3 million down payment, with the balance to be cancelled through the delivery of home units and/or stores to be built and equivalent to 12% out of 65.54% of the sum of the prices of all of the units covered by the Launching Price List for Sector B (the parties have already signed a plat of subdivision to this end). In February 2010, it acquired additional real estate for a total of US$ 1.0 million in exchange for a down payment of US$ 0.15 million with the balance to be paid in 3 consecutive and equal installments maturing on December 31, 2011, June 30, 2013 and December 31, 2014 and accruing an annual 3% interest rate on the outstanding balance, payable quarterly and on arrears as from December 31, 2009. On December 17, 2010, the Company and Cyrela signed a stock purchase agreement whereby a 50% interest in Liveck’s capital stock was reacquired from Cyrela for US$ 2.7 million. This amount is equivalent to the contributions made in Liveck by Cyrela. Therefore, the Company’s interest in Liveck amounted to 100% (through Tyrus). As part of the agreement, the Company agreed to hold Cyrela harmless in the event of claims asserted by Zetol’s sellers. Besides, if within a term of 24 months as from the date of the agreement Cyrela were not released from the guarantee tendered in favor of the above-mentioned sellers, the Company will be obliged to post a new guarantee in favor of Cyrela, equivalent to 45% of the price balance, interest thereon and the option rights to which Zetol’s sellers are entitled. 6. Acquisition of a building located at 183 Madison Avenue, New York, NY On August 26, 2010, the Company together with some U.S. partners, executed an acquisition of a real estate property located at 183 Madison Avenue, New York, NY, through Rigby 183 LLC (“Rigby 183”). The transaction was closed on December 15, 2010 and the price paid by Rigby 183 was US$ 85.1 million, such payment has been structured through a financing of US$ 40.0 million obtained by Rigby 183 and the sum of US$ 45.1 million paid in cash. Moreover, Rigby 183 has obtained an additional financing of US$ 10.0 million, in order to perform refurbishments and improvements on the building, which is being disbursed as works progress. - 47 - NOTE 22: (Continued) A. (Continued) 6. (Continued) On March 31, 2011, the Company sold 8% of its interest in Rigby 183, owned by Real Estate Strategies LLC (“RES”), a company indirectly controlled through Tyrus, in the amount of US$ 3.8 million. As a result, the Company has a 49% interest in Rigby 183 through IMadison LLC (“IMadison”). The building is located in a Manhattan area known as “Midtown South”, at the intersection of Madison Avenue and 34th Street. There are several landmark buildings in the area, such as the Empire State Building, Macy´s Herald Square and Madison Square Garden. This commercial property will be used for rentals of office space and retail stores in the lower part of its 18 stories. Its net leasable area is approximately 22,000 square meters. Based on what has already been discussed, the implicit value per square meter acquired has been US$ 3,717. 7. Acquisition of facilities located in San Martín On March 31, 2011, Quality subscribed a Contract for the Purchase and Sale of Property of an industrial plant owned by Nobleza Piccardo S.A.I.C. y F. ( “Nobleza”) located in San Martín, Province of Buenos Aires. The facilities have the necessary features and scales for multiple uses. On May 31, 2011, the deed was executed. The purchase price was agreed on US$ 33 million, and payment was made as per the following detail: US$ 9.9 million have already been paid, and the balance of US$ 23.1 million, plus interests at a 7.5% nominal annual rate calculated on outstanding balances, will be cancelled in three equal and consecutive annual installments. The first installment is due to be paid on May 31, 2012. In guarantee, Quality constituted in favor of Nobleza a first-grade privilege mortgage on the real estate. Likewise, Quality subscribed a lease agreement with Nobleza, by means of which the latter will continue occupying the property for a maximum term of three years, with the purpose of gradually moving the plant, its main distribution center and the administrative offices to another site. - 48 - NOTE 22: (Continued) A. (Continued) 7. (Continued) On April 11, 2011, Quality requested the National Antitrust Commission ("CNDC") to issue an advisory opinion on the obligation to notify the operation or not. The CNDC stated that there was an obligation to notify the situation, but Quality filed an appeal against this decision. As of the date these financial statements are issued, the resolution of the appeal is pending. 8. Acquisition of Bitania 26 S.A.´s shares On December 12, 2011, Ritelco S.A. purchased 9,800,000 non-transferable nominative common shares, of one vote each, issued by the company Bitania 26 S.A., representative of 49% of its capital stock. Bitania 26 S.A. owns the hotel “Esplendor Savoy” in the city of Rosario. The amount of the transaction was set in US$ 5.0 million, which has been settled as of December 31, 2011. 9. Supertel Hospitality Inc. (“Supertel”) On November 16, 2011, the Company informed that Real Estate Strategies L.P. (“RES”), an investment company managed and controlled by the Company, signed a purchase agreement of Supertel’s shares, subject to the approval of Supertel’s shareholders and to RES’s satisfaction with the restructuring of certain debt of Supertel. In case the conditions described above are met, RES will invest US$ 20.0 million in return for 2 million preferred shares to be issued by Supertel. The investment will also include a purchase option to acquire up to a maximum of 1 million of preferred shares at US$ 10 each. The mentioned preferred shares will accrue a preferred dividend of 6.25% per annum and will grant, subject to certain limitations, the same politic rights as those of the common shares. Additionally, subject to certain limitations, they will be convertible into Supertel’s common shares, at a rate of ten shares per preferred share, for a five-year term. - 49 - NOTE 22: (Continued) A. (Continued) 9. (Continued) As part of the agreement, RES will also receive warrants to purchase 20 million of common shares, which can increase up to 30 million, in case RES exercises the option for the additional preferred shares. Subject to certain limitations, these warrants can be exercised at any time at a price of US$ 1.20 per share, within a five-year term after the transaction is closed. The Company, by means of RES, communicated to Supertel that it will increase its interest by exercising the above mentioned option to purchase 1 million of additional preferred shares at a price of US$ 10.0 million. The issuing and sale of the preferred shares was subject to the approval of Supertel’s Shareholders’ Special Meeting, which took place on January 31, 2012. In such Special Meeting, Supertel’s Shareholders, through the required voting, approved the issuing and sale of up to 3 million of preferred shares, 30 million of common shares which can be issued when the preferred shares are converted, and the issuing of the warrants to purchase up to 30 million of additional common shares, in favor of RES, as per the purchase agreement. On February 1st, 2012, Supertel issued and sold 2.1 million of preferred shares to RES for US$ 21.0 million. Likewise, the parties expect the transaction regarding the 0.9 million of remaining shares to be completed soon. B. Alto Palermo S.A. 1. Acquisition of Arcos del Gourmet S.A.´s shares On November 27, 2009, APSA acquired 7,916,488 shares of common stock with a face value of Ps. 1 each, entitled to 1 vote per share, representing 80% of the capital stock of Arcos del Gourmet S.A. The price was established at fixed amount of US$ 5.14 million plus a variable amount equal to the 20% of the investment required in order to develop the project, up to a maximum of US$ 6.9 million. - 50 - NOTE 22: (Continued) B. (Continued) 1. (Continued) On September 7, 2011, APSA acquired additional shares which represent 8.185% of the voting capital in the amount of US$ 1.75 million. Furthermore, it agreed to modify the variable price of shares acquired in 2009 by setting it at 10% of any capital increase made in Arcos de Gourmet S.A., which of the issuance date of these financial statements constitutes the remaining balance. The above is recognized at its present value and is disclosed in the accounts Short and Long-term Debt. 2. Acquisition of a commercial center goodwill On December 28, 2007, APSA signed an Agreement for Partial Transfer of Goodwill with INC S.A. for acquiring one of the parts of the goodwill established by a commercial center where “Soleil Factory” currently develops activities. On July 1st, 2010, APSA and INC S.A. executed the definitive instrument for the partial transfer of the goodwill and memorandum of closure by which INC S.A. transferred the goodwill of the commercial center; becoming operational on such date. Guidelines provided that INC S.A. did not transfer APSA its receivables or its payables from the part of the goodwill transferred originated before executing the final agreement. It should be noted that the goodwill and the building related to the hypermarket transaction located on the same premises were excluded from the transaction. On April 12, 2011, the National Antitrust Commission notified APSA of its authorization of this transaction. On August 3, 2011, INC S.A. granted to APSA the conveyance deed of the property. The total price for this transaction was US$ 20.7 million of which, US$ 7.1 million were paid at the time of subscription of the purchase agreement, US$ 1 million at the time of recording the public deed, and the balance of US$ 12.6 million accrues an annual interest rate of 5% plus VAT. The interest will be repaid in seven annual and consecutive installments having matured the first installment on July 1, 2011. The capital will be settled with the last interest installment. - 51 - NOTE 22: (Continued) B. (Continued) 2. (Continued) Additionally, APSA granted a first-grade privilege mortgage on the property in favor of INC S.A. to secure payment of the balance plus interest to be accrued up to the effective payment date. The above is disclosed in the accounts Short and Long-term Debt for its net present value. Furthermore, APSA has signed an offering letter for acquiring, building and running a commercial center in a real estate owned by INC S.A., located in the City of San Miguel de Tucumán, Province of Tucumán. The price of this transaction is US$ 1.3 million, of which US$ 0.05 million were paid on January 2, 2008. Such disbursement was recorded suppliers advances. This transaction was subject to certain conditions precedent, among which APSA should acquire from INC S.A. the goodwill constituted by the commercial center operating in Soleil Factory. Having complied with such condition on July 1, 2010, APSA shall start the works on May 2, 2011. However, before starting with the works, INC S.A. should have: a) granted the title deeds to APSA's future units to APSA, and b) transferred to APSA the rights to the registered architectural project and the effective permits and authorizations to be carried out in APSA's future units. As of the date of issuance of these unaudited financial statements, any of the two conditions have been fulfilled. 3. Sale of equity interest in Tarshop S.A. On October 30, 2009, Tarshop S.A. capitalized capital contributions made by APSA increasing the Company’s interest in Tarshop S.A. to 98.5878%. During January 2010, APSA acquired the remaining minority interest (1.4122%) in Tarshop S.A. for US$ 0.54 million, reaching the 100% of the shareholding. On December 22, 2009, APSA reported the approval by its Board of Director the sale, assignment and transfer on behalf of Banco Hipotecario S.A. the amount of 107,037,152 registered nonendorsable shares of common stock with a face value of Ps. 1 each and entitled to one vote per share, representing 80% of the Tarshop S.A. shares. - 52 - NOTE 22: (Continued) B. (Continued) 3. (Continued) In this line of thought, on December 29, 2009, contractual documents related to the transaction were executed, which was subject to the approval by the Argentine Central Bank granted on August 30, 2010. Consequently, on September 13, 2010, the respective memorandum of closure was executed. The total price paid for the purchase of shares stood at US$ 26.8 million. Under this transaction, APSA granted Banco Hipotecario S.A. a security agreement over its own Series I Notes, issued on May 11, 2007, for a face value of Ps. 1.2 million, which will work as guarantee upon any price adjustment that may result in favor of Banco Hipotecario S.A. as provided by the purchase agreement. On October 11, 2011 Banco Hipotecario released 50% of the pledged Non-Convertible Notes and the remaining 50% would be released after two years as from the date appearing on the Closing Minute. In compliance with the conditions defined in the agreement in question, APSA committed itself to not competing for 5 years in the credit card and/or consumer loan business in which Tarshop S.A. has a presence. Additionally, under this transaction, receivables and payables between APSA and Tarshop S.A. have been compensated. 4. Acquisition of the building known as Ex-Escuela Gobernador Vicente de Olmos (City of Córdoba) On November 20, 2006, APSA acquired the building known as Edificio Ex-Escuela Gobernador Vicente de Olmos (Patio Olmos), located in the city of Córdoba through a public bidding in the amount of Ps. 32,522. The building is under a concession agreement effective for 40 years, falling due in February 2032, which grants the concession holder the commercial exploitation of the property. Such agreement provides for paying a staggered fee in favor of the concession principal which shall be increased by Ps. 2.5 every 47 months. As of the issuance date of these unaudited financial statements, the concession is at the 238 month, with a current monthly fee of Ps. 15.1 while the next increase is scheduled for the 281 month. - 53 - NOTE 22: (Continued) B. (Continued) 4. (Continued) On September 25, 2007, the transfer deed for the building was signed with the Government of the Province of Córdoba and the transference of the respective concession contract. Afterwards, the government of the Province of Córdoba declared the property to be of public use and subject to partial expropriation in order to be used exclusively for the Libertador San Martin theater. APSA has answered a complaint in an action and to challenge the law that declared such public interest on unconstitutional grounds. In the alternative, it has challenged the appraisal made by the plaintiff and, additionally, it has claimed damages not included in the appraisal and resulting immediately and directly from expropriation. APSA has recorded this transaction as non-current investments. 5. Barter transaction agreements On October 11, 2007, APSA subscribed with Condominios del Alto S.A. a barter contract in connection with an own plot of land, Plot 2G, located in the City of Rosario, Province of Santa Fe. As partial consideration for such barter, Condominios del Alto S.A. agreed to transfer the full property, possession and dominium in favor of APSA of the following future real estate: (i) fifteen (15) functional housing units (apartments), with an own constructed surface of 1,504.45 square meters, which represent and will further represent jointly 14.85% of the own covered square meters of housing units (apartments) of the real estate that CondominiosdelAlto S.A. willbuild in Plot G, and (ii) fifteen (15) parking spaces, which represent and will further represent jointly 15% of the own covered square meters of parking spaces in the same building. On March 17, 2010, APSA and Condominios del Alto S.A. subscribed a supplementary deed specifically determining the units committed for bartering that will be transferred to APSA and the ownership title to 15 parking spaces. The parties have determined the value of each undertaking in the amount of US$ 1.1 million. - 54 - NOTE 22: (Continued) B. (Continued) 5. (Continued) On December 28, 2011, APSA and Condominios del Alto S.A. signed a deed by means of which Condominios del Alto S.A. transferred the units committed in favor of APSA, thus settling the consideration to be fulfilled by Condominios del Alto S.A. APSA also granted Condominios de Alto S.A. an acquisition option through barter of plot 2 H. On November 27, 2008, the title deed for the plot of land 2 H was executed for US$ 2.3 million, a value that the parties have determined for each of their considerations. As partial consideration for the above mentioned barter, Condominios del Alto S.A. agreed to transfer the full property, possession and ownership in favor of APSA of the following future real estate: (i) forty two (42) functional housing units (apartments), which represent and will further represent jointly 22% of the own covered square meters of housing (apartments) of the building that Condominios del Alto S.A. will construct in Plot H; and (ii) forty seven (47) parking spaces, which represent and will further represent jointly 22% of the own covered square meters of parking spaces in the same building. On April 14, 2011, APSA and Condominios del Alto S.A. subscribed a supplementary deed which specifies the functional housing units (apartments) that were compromised in the barter transaction agreement that should be transferred to APSA and the ownership title of the forty five (45) parking spaces and five (5) storage spaces. 6. Beruti plot of land On October 13, 2010, TGLT S.A. and APSA subscribed an agreement of purchase by which APSA sells a plot of land located on Beruti 3351/59. The transaction was agreed upon at US$ 18.8 million. TGLT plans to construct a department building with residential and commercial parking. In consideration, TGLT S.A commits to transferring APSA: (i) a number to be determined of departments representing altogether 17.33% of proprietary square meters that may be sellable in departments in the building to be constructed; (ii) a number to be determined of complementary/functional parking units representing altogether 15.82% of square meters in parking in the same building; (iii) all units earmarked for commercial parking and (iv) the amount of US$ 10.7 million payable upon granting the title deed. This amount has been settled as of the date of these Unaudited consolidated financial statements. - 55 - NOTE 22: (Continued) B. (Continued) 6. (Continued) In compliance with what was agreed upon in the previously mentioned agreement of sale, on December 16, 2010, it was executed the title deed by which APSA transfer the entire ownership and title to TGLT S.A. to the previously mentioned plot of land.TGLT constituted in favor of APSA a mortgage on the real estate, as collateral for the fulfillment of the obligations assumed in the title deed. The above is disclosed in the accounts inventory and fixed assets, in the line Units to be received Beruti. On June 9, 2011, the Administrative and Tax Contentious Law Court No. 9 of the City of Buenos Aires issued a precautionary measure in the lawsuit “Asociación Amigos Alto Palermo vs. the Government of the City of Buenos Aires for Amparo (remedy for legal protection against violation of rights)”, which ruled the suspension of the works. On July 4, 2011, the Government of the City of Buenos Aires complied with what was required. On July 11, 2011, the hearing judge granted the injunction requested. Such injunction was temporarily granted until the parties produce all of the evidence offered and such evidence as may be requested by the Court at the adequate time. TGLT S.A. and APSA filed appeals against the resolution that ruled the cautionary measure to suspend the works. These appeals are pending to be solved. 7. Barter with CYRSA S.A. On July 31, 2008, a conditioned barter commitment was executed by which APSA would transfer CYRSA 112 parking spaces and the rights to increase the height of the property to build two tower buildings on the air space COTO. On December 17, 2010, APSA and CYRSA signed an agreement in order to finish the barter agreement. - 56 - NOTE 22: (Continued) B. (Continued) 8. Paraná plot of land On June 30, 2009, APSA subscribed a Letter of Intent by which it stated its intention to acquire from Wal-Mart Argentina S.A. a plot of land of about 10,022 square meters located in Paraná, Province of Entre Ríos, to be used to build, develop and exploit a shopping center or mall. On August 12, 2010, the agreement of purchase was executed. The purchase price stood at US$ 0.5 million to be paid as follows: i) US$ 0.05 million was settled as prepayment on July 14, 2009, ii) US$ 0.1 million was settled upon executing such agreement, and iii) US$ 0.35 million will be paid upon executing the title deed. On December 29, 2011, possession of the real estate was granted, and a minute was signed in which the parties agreed that the deed transferring ownership will be granted on June 30, 2012, or within sixty (60) consecutive days as from the date in which the selling party evidences with a certified copy before the buying party that the real estate is not subject to any encumbrance, burden, limit or restriction to the ownership, except for the electroduct administrative easement in favor of EDEER S.A. The real estate is disclosed under the fixed assets line item. 9. Acquisition of Nuevo Puerto Santa Fe S.A.´s shares On June 15, 2011, APSA, by itself and through its controlled affiliate Torodur S.A. (buyers) (see Note 16.4. to the Unaudited Basic Financial Statements), acquired from Boldt S.A. and Inverama S.A. (sellers) a fifty per cent (50%) stake in the shares of Nuevo Puerto Santa Fe S.A. (NPSF), a company that is lessee of a property built and operated as a shopping center (La Ribera) in the port of the city of Santa Fe, Province of Santa Fe. The purchase price payable for this acquisition of a 50% stake amounts to US$ 4.5 million payable over 19 monthly non-interest bearing installments, the latter installment being payable on February 2013. This debt is disclosed at its net present value under the Short and long term debt line item. - 57 - NOTE 22: (Continued) B. (Continued) 9. (Continued) Additionally, the purchasers will pay to the sellers, proportionally to the shares purchased, fifty (50%) of the working capital calculated on the purchase agreement, which will stem from the special closing financial statements of NPSF. The latter will prepare them as a supplement to the price. The purchase of shares of NPSF was contingent upon the approval by the Regulatory Entity of the Port of Santa Fe of the share composition of NPSF provided, in addition, that the Caja de Asistencia Social Lotería de Santa Fe would not raise any challenge against the transaction. As of August 18, 2011, once this condition was met the actual transfer of shares was completed. APSA and Torodur became owner of 33.33% and 16.66% of the capital stock respectively, which together represent 50% of the voting capital of NPSF. Likewise GRAINCO S.A. owns the remaining of 50% of the capital stock. Furthermore, NPSF and Casino Puerto de Santa Fe entered into a sublease agreement which replaces the previous lease agreement originally held by NPSF. Sale of properties Rosario plot of land APSA has subscribed the following acceptance offers for the plot of land of the building located in the District of Rosario, City of Rosario, Province of Santa Fe: Lots Offer acceptance date Agreed price (in thousands of US$) Collected amount 12/31/11 (in thousands of US$) Title deed´s date 2
